                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF NEW MEXICO

ALVARO BARRERA,

         Petitioner,1

v.                                                                                    No. 19-cv-0653 MV/SMV

KEVIN McALEENAN, MATTHEW T. ALBENCE,
WILLIAM P. BARR, FLOYD SAM FARMER,
DEAN KING, and CHAD MILLER,

         Respondents.

                                ORDER FOR SERVICE AND RESPONSE

         THIS MATTER is before the Court on the Petition for a Writ of Habeas Corpus [Doc. 1],2

brought pursuant to 28 U.S.C. § 2241, and on the Motion for Order to Show Cause [Doc. 2], both

filed on July 17, 2019. The Court will order Petitioner to effect service on Respondents no later

than August 28, 2019. 3 Further, the Court will grant the Motion for Order to Show Cause



1
   Petitioner identifies as female and uses the first name Alejandra and female pronouns. [Doc. 1] at 2 n.1.
Accordingly, the Court will refer to Petitioner as “she” or “her.”
2
  Petitioner explicitly requests habeas corpus relief. For example, she asks for release from detention pending
resolution of her immigration claims or, alternatively, for a bond hearing. [Doc. 1] at 2. However, Petitioner also
alleges that she “presents evidence of syphilis and possible neuro-syphilis,” but nevertheless has received no
evaluation or treatment for these medical conditions. Id. at 6. To the extent that Petitioner wishes to assert a
civil-rights claim for lack of medical treatment, she must do so in a separate lawsuit. See Rhodes v. Hannigan, 12
F.3d 989, 991 (10th Cir. 1993) (“A petition for habeas corpus attacks the fact or duration of . . . confinement and seeks
the remedy of immediate release . . . . In contrast, a civil rights action . . . pursuant to 42 U.S.C. § 1983 attacks the
conditions of the prisoner’s confinement and requests monetary compensation . . .”). No lack-of-medical-treatment
claim will be addressed within this habeas corpus action.
3
  The Court’s obligation to serve most habeas petitions stems from the Rules Governing 2254 and 2255 Cases. For
example, Rule 4 of the Rules Governing 2254 Cases provides that “[i]f the petition is not dismissed, . . . the clerk must
serve a copy of the petition and any order on the respondent.” If applicable, the in forma pauperis statute also
provides a basis for court-supplied service. 28 U.S.C. § 1915(d) (2018) (“The officers of the court shall issue and
serve all process, and perform all duties in [in forma pauperis] cases.”). Here, however, Petitioner is not proceeding
under §§ 2254, 2255, or 1915. Her Petition challenges her immigration detention under 28 U.S.C. § 2241. [Doc. 1]
at 3−4 (citing Zadvydas v. Davis, 533 U.S. 678, 687 (2001)). Accordingly, it appears to the Court that the Federal
Rules of Civil Procedure, including the service provision of Rule 4, apply to this case. See Fed. R. Civ. P. 81(a)(4).
[Doc. 2] and require Respondents to respond to the Petition within 20 days of the date that they

are served, showing cause why a Writ of Habeas Corpus should not issue. See 28 U.S.C. § 2243

(2018).

          IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that Petitioner,

no later than August 28, 2019, serve process on Respondents AND FURTHER file proof of

service in conformity with the requirements of Fed. R. Civ. P. 4, or show cause why not. If

Petitioner does not timely comply, the Court may consider dismissal of this proceeding.

          IT IS FURTHER ORDERED that Respondents, within 20 days after service, respond to

the Petition or otherwise show cause why a Writ of Habeas Corpus should not issue.

          IT IS FURTHER ORDERED that if Petitioner desires to file a reply (traverse), she may

do so within 14 days of the filing of the response.

          IT IS FURTHER ORDERED that the Court will set a hearing, if needed, at a later time.

See id.

          IT IS SO ORDERED.



                                                      ______________________________
                                                      STEPHAN M. VIDMAR
                                                      United States Magistrate Judge




                                                  2
